Name &Case   8:19-cr-00061-JVS Document 374 Filed 11/02/20 Page 1 of 1 Page ID #:5647
       Address:
H. Dean Steward SBN 85317
107 Avenida Miramar Suite C
San Clemente, California 92672
949 481 4900
Attorney for Defendant Michael J. Avenatti


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES                                             CASE NUMBER:

                                                                            SA-CR-19-61-JVS
                                            PLAINTIFF(S)
                          v.
 MICHAEL J. AVENATTI                                               NOTICE OF MANUAL FILING
                                                                         OR LODGING
                                        DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

 (1) Declaration of Michael John Avenatti
 (2) Exhibit A - Personal Balance Sheet




Reason:
      Under Seal
✔     In Camera
      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
✔     Per Court order dated:        August 27, 2020
      Other:




 November 2, 2020                                            H. Dean Steward
Date                                                        Attorney Name
                                                             Michael J. Avenatti
                                                            Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                           NOTICE OF MANUAL FILING OR LODGING
